Case 3:21-cv-10143-RHC-EAS ECF No. 10, PageID.47 Filed 06/15/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


GREAT LAKES ACQUISITION
                                            Case No. 21-cv-10143
CORP.,
                                            Hon. Robert H. Cleland
      Plaintiff,
                                            Magistrate Judge Elizabeth A. Stafford
v.

NATASHA (OGINSKY) SANDERS,

      Defendant.


        Plaintiff’s Response to Court’s June 3, 2021 Show-Cause Order

      This case alleges that Plaintiff Sanders breached her own contract, and

tortiously interfered with the contract of her former co-worker Joseph Mooney. See

ECF No. 1, PageID.6-11. As the Complaint indicated, Plaintiff was involved in

related litigation in another court against Mr. Mooney. Id. at PageID.22, ¶ 22. The

parties in the Mooney litigation have reached a resolution and are finalizing the

terms of an agreement that will resolve the claims related to Defendant Sanders

that are at issue in this case. In light of this tentative agreement, Defendants have

not yet filed a motion for entry of default judgment in this case.

      Plaintiff anticipates that the Mooney matter will be resolved this month, and

that it will file a stipulation of dismissal with prejudice in this case. In the unlikely
Case 3:21-cv-10143-RHC-EAS ECF No. 10, PageID.48 Filed 06/15/21 Page 2 of 3




event that the Mooney agreement is not finalized and executed, Plaintiff will move

forward with this matter, including seeking default judgment.

      Plaintiff has not failed to prosecute the case, but rather is attempting to

resolve the dispute without Court intervention. For these reasons, Plaintiff requests

that the Court vacate the show-cause order and permit the parties until August 1,

2021 to work out an agreement.



Date: June 15, 2021                    /s/ Thomas J. Davis
                                       Thomas J. Davis (P78626)
                                       Kienbaum Hardy Viviano
                                       Pelton & Forrest, P.L.C.
                                       Attorneys for Plaintiff
                                       280 N. Old Woodward Ave., Ste. 400
                                       Birmingham, MI 48009
                                       (248) 645-0000
                                       tdavis@khvpf.com
 Case 3:21-cv-10143-RHC-EAS ECF No. 10, PageID.49 Filed 06/15/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

         I hereby certify that on June 15, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, and I hereby certify

that I have served the document by USPS Priority Mail with tracking to the

following non-ECF participant:

                      Natasha (Oginsky) Sanders
                      2451 Midtown Ave., Apt. 1608
                      Alexandria, VA 22303-1439



                                        /s/Thomas J. Davis
                                        Thomas J. Davis (P78626)
                                        Kienbaum Hardy Viviano
                                        Pelton & Forrest, PLC
                                        280 N. Old Woodward Ave., Ste. 400
                                        Birmingham, MI 48009
                                        (248) 645-0000
                                        tdavis@khvpf.com

416973
